office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b04 jdmaceachen posts-141110-13 third party communication none date of communication not applicable uilc date date to associate area_counsel washington d c group small_business self-employed from senior technician reviewer branch office of the associate chief_counsel passthroughs special industries subject transfer by recapitalization this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend ------------------------ ------------------------ ------------------------ donor child a child b company --------------------------- date date date date x y z -------------------- -------------------------- --------------------- -------------------- -------------- ------------ ------------ issue whether the recapitalization of company was a transfer from donor to child a and child b for purposes of sec_2701 posts-141110-13 conclusion yes the recapitalization of company was a transfer from donor to child a and child b for purposes of sec_2701 the amount of the transfer is determined pursuant to sec_25_2701-3 facts on date donor and her sons child a and child b formed company a limited_liability_company effective as of date company has a 20-year term and if not sooner terminated is to terminate on date donor’s capital_contribution consisted of real_property donor who was the sole member to make a capital_contribution thereafter made gifts of membership interests to her sons and their children under company’s operating_agreement each member’s capital_account is credited with the amount of the member’s capital_contribution profits and losses are then allocated to a member’s capital_account pro_rata based on the member’s ownership_interest a member’s ownership_interest is the proportion that a member’s capital_account bears to the aggregate positive capital accounts of all members distributions are made based on a member’s ownership_interest no member has priority over any other member as to participation in profits losses and distributions or the return_of_capital contributions no member has the right to withdraw a capital_contribution in the event that an asset is distributed in_kind the asset is deemed to have been sold as of the distribution date and each member’s capital_account adjusted to reflect the member’s share of the deemed gain_or_loss in the event of company’s dissolution its assets will be sold and each member’s capital_account adjusted to reflect the member’s share of gain_or_loss in the event that an asset is distributed in_kind the asset is deemed to have been sold as of the dissolution date and each member’s capital_account adjusted to reflect the member’s share of the deemed gain_or_loss upon completion of dissolution the balance of each member’s capital_account is then distributed to the member on date at a time when donor held an x percent ownership_interest child a and child b each held a y percent ownership_interest and donor’s grandchildren collectively held the remaining z percent ownership_interest company was recapitalized in exchange for the agreement of child a and child b to manage company the operating_agreement was amended to provide that henceforth all profit and loss including all gain_or_loss attributable to company’s assets would be allocated equally to child a and child b after the recapitalization donor’s and the grandchildren’s sole equity_interest in company was the right to distributions based on their capital_account balances as they existed immediately prior to the recapitalization the gift_tax liability of the grandchildren is not at issue herein and will not be further discussed posts-141110-13 law sec_2501 of the internal_revenue_code imposes a tax on the transfer of property by gift by any individual sec_2511 provides that the tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that the gift_tax applies to a transfer by way of gift whether direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 provides that the gift_tax also applies to gifts indirectly made thus any transaction in which an interest in property is gratuitously passed or conferred on another regardless of the means or device employed constitutes a gift subject_to gift_tax the committee reports which accompanied the enactment of the gift_tax provide as follows the terms property transfer gift and indirectly are used in the broadest and most comprehensive sense the term property reaching every species of right or interest protected by law and having an exchangeable value the words transfer by gift and whether direct or indirect are designed to cover and comprehend all transactions subject_to certain express conditions and limitations whereby and to the extent that property or a property right is donatively passed to or conferred upon another regardless of the means or the device employed in its accomplishment for example a transfer of property by a corporation without a consideration or one less than adequate and fully in money or money’s worth to b would constitute a gift from the stockholders of the corporation to b a transfer by a to a corporation owned by his children would constitute a gift to the children h_r rep no c b part s rep no c b part thus the capitalization of an entity may constitute a gift see eg 682_f2d_1220 5th cir estate of trenchard v commissioner tcmemo_1995_121 estate of higgins v commissioner tcmemo_1991_47 similarly the recapitalization of an entity may constitute a gift estate of bosca v commissioner tcmemo_1998_251 sec_25_2511-1 provides that donative_intent on the part of the transferor is not an essential element in the application of the gift_tax to the transfer the application of the tax is based on the objective facts of the transfer and the circumstances under which it is made rather than on the subjective motives of the donor posts-141110-13 sec_25_2511-2 provides that the gift_tax is not imposed upon the receipt of the property by the donee nor is it necessarily determined by the measure of enrichment resulting to the donee from the transfer nor is it conditioned upon the ability to identify the donee at the time of the transfer on the contrary the tax is a primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable sec_25_2511-2 provides that as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete sec_2701 provides special valuation rules to determine the amount of a gift when an individual transfers an equity_interest in a family controlled_corporation or partnership to a member of the individual’s family sec_25_2701-1 provides that sec_2701 applies to determine the existence and amount of any gift whether or not the transfer would otherwise be a taxable gift_for example sec_2701 applies to a transfer that would not otherwise be a gift because it was a transfer for full and adequate_consideration sec_2701 provides in part that except as provided in regulations a contribution_to_capital or a redemption recapitalization or other change in the capital structure of a corporation or a partnership shall be treated as a transfer of an interest in such entity to which sec_2701 applies if the taxpayer or an applicable_family_member receives an applicable_retained_interest in such entity pursuant to such transaction or under regulations otherwise holds immediately after such transaction an applicable_retained_interest in such entity sec_25_2701-1 provides in part that for purposes of sec_2701 a transfer includes a redemption recapitalization or other change in the capital structure of an entity if the transferor or an applicable_family_member holding an applicable_retained_interest before the capital structure transaction surrenders an equity_interest that is junior to the applicable_retained_interest a subordinate interest and receives property other than an applicable_retained_interest sec_25_2701-3 defines a senior equity_interest as an equity_interest in the entity that carries a right to distributions of income or capital that is preferred as to the rights of the transferred interest sec_25_2701-3 defines a subordinate equity_interest as an interest in the entity as to which an applicable_retained_interest is a senior equity_interest sec_25_2701-2 provides in part that an applicable_retained_interest is any equity_interest in a corporation or partnership with respect to which there is in the case of a controlled_entity a distribution_right posts-141110-13 sec_25_2701-2 provides that a distribution_right is the right to receive distributions with respect to an equity_interest a distribution_right does not include any right to receive distributions with respect to an interest that is of the same class or a class that is subordinate to the transferred interest any extraordinary_payment_right mandatory payment rights liquidation participation rights rights to guaranteed payments of a fixed amount under sec_707 or non-lapsing conversion rights sec_25_2701-1 defines a member_of_the_family with respect to any transferor as the transferor’s spouse any lineal descendant of the transferor or the transferor’s spouse and the spouse of any such lineal descendant sec_25_2701-1 defines an applicable_family_member with respect to any transferor as the transferor’s spouse any ancestor of the transferor or the transferor’s spouse and the spouse of any such ancestor sec_25_2701-2 and iii provides in part that for purposes of sec_2701 a controlled_entity is a corporation or partnership controlled immediately before a transfer by the transferor applicable family members and any lineal_descendants of the parents of the transferor or the transferor’s spouse in the case of any partnership control means the holding of at least percent of either the capital or the profits interest transfer analysis for purposes of sec_2701 a transfer includes a recapitalization or other change in the capital structure of an entity if the transferor holding an applicable_retained_interest before the capital structure transaction surrenders a subordinate interest and receives property other than an applicable_retained_interest sec_25_2701-1 an applicable_retained_interest is an interest in a family-controlled entity with respect to which there is a distribution_right sec_25_2701-2 a subordinate interest is an interest as to which an applicable_retained_interest is a senior interest sec_25_2701-3 a senior interest is an interest that carries a right to distributions of income or capital that is preferred as to the rights of the transferred interest sec_25_2701-3 the term property includes every species of right or interest protected by law and having an exchangeable value here at all relevant times donor and her family controlled company on date company was recapitalized and donor surrendered her right to participate in future profit and loss including future gain_or_loss attributable to company’s assets both before and after the recapitalization donor held an applicable_retained_interest an equity_interest in company coupled with a distribution_right donor’s interest which carried a right to distributions based upon an existing capital_account balance is senior to the transferred interests which carried only a right to distributions based on future profit and gain donor received property in the form of the agreement of child a and child b to manage company accordingly the recapitalization constitutes a transfer by donor for purposes of sec_2701 posts-141110-13 valuation methodology sec_25_2701-2 provides in part that any distribution_right in a controlled_entity is valued at zero unless it is a qualified_payment_right in pertinent part sec_25_2701-2 defines a qualified_payment_right as the right to receive cumulative distributions payable on a periodic basis at least annually with respect to an equity_interest to the extent determined at a fixed rate or as a fixed amount sec_25_2701-2 provides in part that if the transferor members of the transferor’s family or applicable family members have the ability to compel liquidation a liquidation_participation_right is valued as if the ability to compel liquidation did not exist sec_25_2701-3 provides generally that the amount_of_the_gift resulting from any transfer to which sec_2701 applies is determined by a subtraction_method of valuation under this method the amount of the transfer is determined by subtracting the values of all family-held senior equity interests from the fair_market_value of all family-held interests in the entity determined immediately before the transfer the values of the senior equity interests held by the transferor and applicable family members generally are determined under sec_2701 other family-held senior equity interests are valued at their fair_market_value the balance is then allocated among the transferred interests and other family-held subordinate equity interests finally certain discounts and other reductions are factored in sec_25_2701-3 defines family-held as held directly or indirectly by an individual described in sec_25_2701-2 ie the transferor applicable family members and any lineal_descendants of the parents of the transferor or the transferor’s spouse sec_25_2701-3 provides the following methodology to determine the amount_of_the_gift sec_25_2701-3 provides in part that step is to determine the fair_market_value of all family-held equity interests in the entity immediately_after_the_transfer the fair_market_value is determined by assuming that the interests are held by one individual using a consistent set of assumptions sec_25_2701-3 provides in part that step is to subtract from the amount determined in step the following amounts sec_25_2701-3 provides for the subtraction of an amount equal to the sum of the fair_market_value of all family-held senior equity interests other than applicable retained interests held by the transferor or applicable family members and the fair_market_value of any family-held equity interests of the same class or a subordinate class to the transferred interests held by persons other than the transferor members of the transferor’s family and applicable family members of the transferor the fair_market_value of an interest is its pro_rata share of the fair_market_value of all family-held senior equity interests of the same class determined immediately_after_the_transfer as if all family-held senior equity interests were held by one individual sec_25_2701-3 provides in part for the subtraction of the value of all applicable retained interests held by the transferor or posts-141110-13 applicable family members other than an interest received as consideration for the transfer determined under sec_25_2701-2 sec_25_2701-3 provides in part that step is to allocate the remaining value among the transferred interests and other subordinate equity interests held by the transferor applicable family members and members of the transferor’s family sec_25_2701-3 provides in pertinent part that step is to determine the amount_of_the_gift by reducing the amount allocated to the transferred interests in step by the following amounts sec_25_2701-3 provides that if the value of the transferred interest determined without regard to sec_2701 would be determined after application of a minority or similar discount with respect to the transferred interest the amount_of_the_gift determined under sec_2701 is reduced by the excess if any of a pro_rata portion of the fair_market_value of the family-held interests of the same class determined as if all voting rights conferred by family-held equity interests were held by one person who had no interest in the entity other than the family-held interests of the same class but otherwise without regard to sec_2701 over the value of the transferred interest without regard to sec_2701 sec_25_2701-3 provides in pertinent part that the amount of the transfer determined under sec_2701 is reduced by the amount of consideration in money or money’s worth received by the transferor but not in excess of the amount_of_the_gift determined without regard to sec_2701 valuation analysis if sec_2701 applies to a transfer the amount of the transferor’s gift if any is determined using a subtraction_method of valuation under this method the amount_of_the_gift is determined by subtracting the value of any family-held applicable retained interests and other non-transferred equity interests from the aggregate value of the family-held interests in determining the value of any applicable_retained_interest held by the transferor or an applicable_family_member any distribution_right in a controlled_entity eg a right to receive dividends is generally valued at zero step determine the fair_market_value of all family-held equity interests in the entity immediately_after_the_transfer assuming that the interests are held by one individual using a consistent set of assumptions here all equity interests are held by donor her children and her grandchildren all of whom are members of donor’s family the result of step is an amount equal to the fair_market_value of percent of the company interests valued as if they were held by a single holder step subtract a the sum of the fair_market_value of all family-held senior equity interests determined after the transfer as if all interests were held by a single holder and b the value determined under sec_25_2701-2 of all applicable retained interests held by the transferor and any applicable family members a senior equity_interest is an interest that carries a right to distributions of income or capital that is preferred as to the rights of the transferred interest sec_25_2701-3 the interests of child a child b and the grandchildren are senior to the transferred interests in that each carried posts-141110-13 a right to distributions based upon an existing capital_account balance whereas the transferred interests did not accordingly the amount determined in step is reduced by the fair_market_value of child a’s child b’s and the grandchildren’s interests the amount determined in step is further reduced by the value of donor’s post- recapitalization applicable_retained_interest in valuing donor’s interest the distribution_right which does not constitute a qualified_payment_right is valued at zero and the liquidation_participation_right is valued as if the family's ability to compel liquidation did not exist step - allocate the remaining amount among the transferred interest and other non-transferred subordinate equity interests held by the transferor applicable family members and members of the transferor’s family a subordinate equity_interest is an interest as to which an applicable_retained_interest is a senior interest sec_25 a iii here all applicable retained interests carried a distribution_right based upon an existing capital_account balance whereas the interest transferred by the grandchildren did not this interest which was not transferred by donor is a subordinate equity_interest based on donor and the grandchildren’s relative ownership percentages immediately prior to the recapitalization x x z percent of the step amount is allocated to the transferred interest donor is treated as transferring one-half of this amount to child a and one-half to child b step - if the value of the transferred interest determined without regard to sec_2701 would be determined after application of a minority discount the step amount is reduced by a pro_rata portion of the fair_market_value of the family-held interests of the same class determined as if they were held by one person over the fair_market_value of a transferred interest the step amount is also reduced by the amount if any of any consideration in money or money’s worth received by the transferor here donor transferred an interest to each of two transferees implicating a minority discount the reduction for each gift is the excess if any of a pro_rata portion of the fair_market_value of the transferred interests determined as if all voting rights were held by a single holder over the fair_market_value of a single transferred interest in the event that donor establishes the value in money or money’s worth of any consideration provided by either child a or child b a further reduction may be appropriate please call if you have any further questions by _____________________________ leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries
